Citation Nr: 0528311	
Decision Date: 10/20/05    Archive Date: 11/01/05

DOCKET NO.  01-04 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
left knee injury, status post arthroscopic surgery with 
meniscal calcification by X-ray and pseudogout, currently 
evaluated as 20 percent disabling.

2.  Entitlement to a disability evaluation in excess of 10 
percent for left knee osteoarthritis.

3.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for a chronic right hip disorder.

4.  Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for a chronic left foot disorder.

5.  Entitlement to service connection for a chronic right 
knee disorder.

6.  Entitlement to service connection for a chronic right 
foot disorder.

7.  Entitlement to service connection for a chronic right 
ankle disorder.

8.  Entitlement to service connection for a chronic left 
ankle disorder.

9.  Entitlement to service connection for chronic post-
operative left foot melanoma residuals.

10.  Entitlement to service connection for chronic left foot 
osteomyelitis.

11.  Entitlement to service connection for chronic left groin 
and thigh lymph node excision residuals.

12.  Entitlement to a total rating for compensation purposes 
based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran had active service from March 1943 to February 
1946.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from December 1999 and April 2001 rating 
decisions of the St. Petersburg, Florida, Regional Office 
(RO).  

The December 1999 rating decision granted an increased 
rating, to 20 percent for the veteran's service-connected 
left knee arthroscopic surgery residuals with meniscal 
calcification and pseudo gout.  

The April 2001 rating decision granted a separate 10 percent 
evaluation for the veteran's left knee osteoarthritis; 
tacitly determined that new and material evidence had not 
been received to reopen the veteran's claims of entitlement 
to service connection for a chronic right knee disorder, a 
chronic right foot disorder, a chronic right hip disorder, a 
chronic left hip disorder, and a chronic left foot disorder; 
denied service connection for a chronic right ankle disorder, 
a chronic left ankle disorder, chronic post-operative left 
foot melanoma residuals, chronic left foot osteomyelitis, and 
chronic left groin and thigh lymph node excision residuals; 
and denied a total rating for compensation purposes based on 
individual unemployability.  

In September 2003, the veteran was afforded a video hearing 
before a Department of Veterans Affairs (VA) hearing officer.  
The veteran had also requested a hearing before a Veterans' 
Law Judge; however, he withdrew that request.  38 C.F.R. 
§ 20.702(e) (2004); Transcript of September 2003 hearing at 
18; Report of contact dated in June 2004.

In October 2004, the Board reopened the claims for 
entitlement to service connection for right knee, right foot, 
and left hip disorders and remanded all the claims on appeal 
for further development.  Subsequently, in a June 2005 rating 
decision, service connection for a left hip disorder was 
granted.  As that decision is considered a full grant of the 
benefit sought, it will not be addressed herein.  

The October 2004 Board remand referred the issue of 
entitlement to VA dental benefits to the RO for appropriate 
action; however it does not appear that any action was taken 
with regard to the veteran's request for dental benefits.  In 
addition, the appellant, in correspondence to the RO dated in 
February 2000 and May 2001, seems to have raised a claim for 
entitlement to service connection for a spine disorder, 
including lower back and cervical spine disabilities.  Since 
these issues have not been developed by the RO, they are 
referred to the RO for appropriate action.  

The TDIU issue is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's service-connected residuals of a left knee 
injury, status post arthroscopic surgery with meniscal 
calcification by X-ray and pseudogout is manifested by no 
more than moderate instability.

2.  The veteran's service-connected left knee osteoarthritis 
is manifested by, at a minimum, 70 degrees of flexion and 
extension after multiple range of motion attempts leading to 
increased fatigability with complaints of pain, weakness, 
stiffness, swelling, and redness.

3.  A July 1980 Board decision denied the appellant's claim 
for service connection for a right hip disorder.

4.  Additional evidence submitted since the July 1980 Board 
decision, including the May 2005 VA examination, is not 
cumulative or redundant and, when viewed with the other 
evidence on file, bears directly and substantially upon the 
specific matter under consideration and is so significant 
that it must be considered in order to fairly decide the 
merits of the right hip claim.

5.  A right hip disorder is not attributable to either a 
service-connected disorder or to his period of active 
service.

6.  A July 1980 Board decision denied the appellant's claim 
for service connection for a left foot disorder.

7.  Additional evidence submitted since the July 1980 Board 
decision, including January 1993, November 2004 and July 2005 
private medical opinions and the March 2001 and May 2005 VA 
examinations, is not cumulative or redundant and, when viewed 
with the other evidence on file, bears directly and 
substantially upon the specific matter under consideration 
and is so significant that it must be considered in order to 
fairly decide the merits of the left foot claim.

8.  The veteran's currently diagnosed arthritis of the left 
foot, arthritis of the right knee, arthritis of the right 
foot and Charcot foot, arthritis of the right ankle and 
Charcot ankle, and arthritis of the left ankle have been 
related to the veteran's service-connected left knee 
disorder.

9.  Post-operative left foot melanoma residuals, left foot 
osteomyelitis, and left groin and thigh lymph node excision 
residuals are not attributable to either a service-connected 
disorder or to his period of active service. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
residuals of a left knee injury, status post arthroscopic 
surgery with meniscal calcification by X-ray and pseudogout 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.7, 4.40, 4.41, 4.45, 4.56, 4.59, 4.71a, 
Diagnostic Code 5257 (2005).

2.  The criteria for a rating in excess of 10 percent for 
left knee osteoarthritis have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.41, 
4.45, 4.56, 4.59, 4.71a, Diagnostic Code 5003-5010 (2005).

3.  The July 1980 Board decision which denied service 
connection for right hip and left foot disorders is final.  
New and material evidence sufficient to reopen the veteran's 
claims of entitlement to service connection for right hip and 
left foot disorders has been presented.  38 U.S.C.A. §§ 5103, 
5103A, 5107, 5108, 7104 (West 2002); 38 C.F.R. § 3.156 
(2001); 38 C.F.R. § 20.1105 (2004).

4.  The criteria for service connection for arthritis of the 
left foot, arthritis of the right knee, arthritis of the 
right foot and Charcot foot, arthritis of the right ankle and 
Charcot ankle, and arthritis of the left ankle are met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310(a) (2005).

5.  The criteria for the establishment of service connection 
for a right hip disorder, post-operative left foot melanoma 
residuals, left foot osteomyelitis, and left groin and thigh 
lymph node excision residuals are not met.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased rating and initial evaluation claims for the left 
knee

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2005).  Separate diagnostic codes identify the various 
disabilities.  In the evaluation of service-connected 
disabilities the entire recorded history, including medical 
and industrial history, is considered so that a report of a 
rating examination, and the evidence as a whole, may yield a 
current rating which accurately reflects all elements of 
disability, including the effects on ordinary activity.  38 
C.F.R. §§ 4.1, 4.2, 4.10 (2005).  Further, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2005).

With regard to the increased rating claim, the present level 
of disability is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  With regard to the initial rating 
claim, the issue before the Board is taken to include whether 
there is any basis for 'staged' ratings for arthritis at any 
pertinent time, to include whether a current increase is in 
order.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Service medical records show that the veteran fractured his 
left knee in July 1944.  In November 1983 he underwent 
surgical arthroscopy with partial medial and lateral 
meniscectomy and patellar shaving.  The veteran is currently 
rated 20 percent disabled under Diagnostic Code 5257 for 
other knee disability with a separate 10 percent rating under 
Diagnostic Code 5003-5010 for arthritis.  38 C.F.R. § 4.71(a) 
(2005).  Under Diagnostic Code 5257, a 20 percent rating is 
warranted where recurrent subluxation or lateral instability 
is shown to be moderate and a 30 percent rating is warranted 
when it is severe.  Id.  

The Board has evaluated the evidence of record and must 
conclude that the preponderance of the evidence is against a 
finding that an increased rating, above 20 percent, is 
warranted for other knee disability.  While the veteran has 
complained of instability, the preponderance of the competent 
medical evidence reveals that the veteran's recurrent 
subluxation or lateral instability is no more than moderate.  
Numerous evaluations show that recurrent subluxation or 
lateral instability is not severe.  For example, a June 2000 
VA examination report noted that varus, valgus, anterior 
drawer, and McMurray tests were all negative.  Also, the 
veteran did not mention dislocation or subluxation of joints 
during a February 2001 VA examination.  An October 2003 
private treatment record reported that the veteran had no 
left knee instability.  

Where instability was noted in the medical records, it was 
not described as severe.  Significantly, a June 2000 private 
treatment record assessed only "moderate mediolateral 
instability" despite noting that the veteran had a subluxing 
patella and noting that private magnetic resonance imaging 
(MRI) reports showed severe tears of ligaments and cartilage 
damage.  Likewise, a May 2005 VA examination report noted 
decreased tracking of the patella and increased mobility with 
varus and valgus stressing; however, anterior and posterior 
drawer and McMurray tests were all negative.  Based on the 
preponderance of the medical evidence which shows at most 
moderate instability, the Board finds that a rating greater 
than the 20 percent currently assigned is not warranted under 
Diagnostic Code 5257.

With regard to the issue of a higher initial evaluation for 
arthritis of the left knee, arthritis is rated as limitation 
of motion of the joint affected.  Normal flexion and 
extension of the knee is from 0 to 140 degrees. 38 C.F.R. § 
4.71, Plate II (1996).  In order to warrant an evaluation in 
excess of the currently assigned 10 percent, the flexion of 
the right knee must be limited to 30 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5260 (2005).  Under Diagnostic Code 
5261, a rating in excess of 10 percent requires that 
extension of the leg be limited to 15 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5261 (2005).

The medical evidence shows that any limitation of motion that 
the veteran has in the right knee does not warrant a rating 
in excess of 10 percent, even with consideration of 38 C.F.R. 
§§ 4.40 (consider "functional loss" "due to pain"), and 
4.45 (consider "[p]ain on movement, swelling, deformity, or 
atrophy on disuse" in addition to "[i]nstability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight-bearing", incoordination, and 
excess fatigability).  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The June 2000 VA examiner noted range of motion of 
the left knee from 0 to 110 degrees without deformity, 
increased warmth, or effusion.  Tenderness was noted.  The 
February 2001 VA examination report noted 120 degrees of 
flexion and 180 degrees of extension with no heat and no 
swelling.  A March 2003 private medical record noted flexion 
to 110 degrees, and a September 2003 private treatment record 
noted that the veteran's left knee was doing fairly well 
since he had an injection in that knee several months before.  
An October 2003 private medical treatment record noted that 
range of motion was from 5 degrees to 100 degrees and that 
there was pain beyond 100 degrees of flexion.  Finally, the 
May 2005 VA examiner noted that the veteran's left knee 
flexed to 100 degrees with extension to 0 and that even after 
multiple range of motion attempts leading to increased 
fatiguability, the veteran remained able to flex the knee to 
70 degrees.

The veteran has reported pain, weakness, stiffness, swelling, 
heat, redness, fatigability and lack of endurance with regard 
to his left knee disability.  As noted above, some of these 
symptoms were demonstrated in private and VA records; 
however, even after attempts to induce fatigability, the 
veteran retained 70 degrees of his range of motion of the 
left knee.  As the rating schedule does not provide for a 
higher rating when such significant range of motion remains, 
a higher disability evaluation for arthritis is not 
warranted, even with consideration of the DeLuca factors.  As 
pain was only noted in excess of 100 degrees flexion on the 
October 2003 private medical record and was not reported in 
the other examinations during range of motion testing, the 
Board does not find that pain hinders movement of the knee to 
the extent that there is loss of function which would warrant 
a rating in excess of 10 percent.  Thus, the Board finds that 
the preponderance of the evidence is against an increased 
rating based on limited motion due to pain.

Likewise, the medical evidence shows no gross deformity.  The 
June 2000 VA examination report specifically noted that there 
was no deformity.  Further, the medical evidence did not show 
significant muscle impairment as a March 2003 private medical 
record noted that the muscles surrounding the knee rated a 
4/5 or 5/5.  Thus, any atrophy is minimal.  For these 
reasons, a higher rating based on swelling, deformity, or 
atrophy is not warranted.

The veteran has repeatedly been seen limping in examinations 
and has required canes, walkers, and motorized scooters at 
various times during the course of this appeal.  However, his 
limp alone does not warrant a rating in excess of 10 percent 
when all of the medical evidence is considered.  Further, the 
preponderance of the medical evidence indicates that these 
assistive devices are for other disabilities in addition to 
his left knee disability.  The Board finds that the 10 
percent rating adequately compensates the veteran for his 
symptomatology.

The Board has also considered the application of another 
Diagnostic Codes referable to the knee.  Diagnostic Code 5256 
is for application were there is ankylosis of the knee.  
38 C.F.R. § 4.71a, Diagnostic Code 5256 (2005).  As the 
aforementioned VA examination reports, even those which noted 
the veteran's volitional restriction of motion, show a 
significant range of motion of the left knee, there can be no 
ankylosis, and therefore a disability evaluation under this 
Diagnostic Code would not be appropriate.  

Accordingly, a rating in excess of 20 percent for residuals 
of a left knee injury, status post arthroscopic surgery with 
meniscal calcification by X-ray and pseudogout and a rating 
in excess of 10 percent for arthritis of the left knee is not 
warranted.

New and material evidence

The appellant contends, in substance, that his right hip and 
left foot disorders resulted from or were made worse by his 
service-connected left knee disorder which led to an altered 
gait.  Service connection for right hip and left foot 
disorders was most recently denied in a July 1980 Board 
decision.  Therefore, the July 1980 Board decision is final, 
and new and material evidence is required to reopen the 
claim.  Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  

Evidence is considered "new" if it was not of record at the 
time of the last final disallowance of the claim and if it is 
not merely cumulative or redundant of other evidence that was 
then of record.  38 C.F.R. § 3.156(a) (1999); Struck v. 
Brown, 9 Vet. App. 145, 151 (1996).  "Material" evidence is 
evidence which bears directly and substantially upon the 
specific matter under consideration, and which by itself or 
in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Parenthetically, the Board notes that the law was recently 
amended to define "new" as not previously submitted and 
"material" as related to an unestablished fact necessary to 
substantiate the claim.  Under the amended regulations, if 
the evidence is new and material, the question is whether the 
evidence raises a reasonable possibility of substantiating 
the claim.  See 38 C.F.R. § 3.156(a) (2005).  However, due to 
the effective date of the amended regulation, the new 
standard is not applicable to the veteran's claim in this 
instance.

The Board has reviewed the veteran's claims within the 
confines of the aforementioned legal guidelines.  The 
evidence of record at the time of the July 1980 decision 
included service medical records which showed no significant 
treatment for the right hip or left foot.  Post-service 
medical evidence included VA X-rays which revealed slight 
pronation of the feet and a 1959 VA examination report which 
assessed moderate pes cavus and hammertoes and callosities 
beneath the metatarsal heads.  

The present claim for benefits was initiated in February 
2000.  Despite the fact that the RO addressed this claim as a 
previously disallowed claim and found that new and material 
evidence had been presented to reopen the claim in its June 
2005 supplemental statement of the case, the Board must also 
consider the question of whether new and material evidence 
has been received because it goes to the Board's jurisdiction 
to reach the underlying claim and adjudicate the claim de 
novo.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996) 
(the Board has a legal duty to consider the requirement of 
whether new and material evidence has been submitted 
regardless of the RO's actions).

Evidence which has been received since the time of the July 
1980 Board denial includes written statements prepared by the 
veteran and his representative, a transcript of the hearing 
testimony provided by the veteran, private treatment records 
and medical opinions, VA treatment records, and VA 
examination reports with medical opinions.  

Significantly, with regard to the right hip claim, in the May 
2005 VA examination report, the physician opined that the 
veteran's right hip disorders were unrelated to his service-
connected left knee disability.  The Board finds that this 
additional evidence, considered together with the evidence 
previously assembled, is sufficient to warrant reopening of 
the veteran's claim.  The additional evidence is "new" in 
that it was not previously before the RO when that Board last 
adjudicated the veteran's claim in July 1980.  The "new" 
evidence is also "material," inasmuch as it includes a 
medical opinion which addresses the relationship between his 
current right hip problems and his service-connected left 
knee disorder.  New and material evidence having been 
submitted, the veteran is entitled to have his right hip 
claim considered de novo.

Turning to the left foot claim, the additional evidence 
includes a January 1993 medical opinion by M. Blankfield, 
D.P.M., P.A., who stated that he was the veteran's treating 
physician, that the veteran had a painful left knee worsened 
by a pathological gait pattern, that the veteran had multiple 
soft tissue contractures in all his toes, and that the 
veteran should "continue treatment for his multiple foot 
problems and has significant disability which is becoming 
worse as the result of abnormal gait patterns."  Also, a 
February 2001 VA X-ray report noted advanced degenerative 
changes in the feet.  February and March 2001 VA examination 
reports opined that moderate degenerative arthritis in the 
feet was not caused by the service-connected left knee 
condition.  In addition, a November 2004 medical opinion by 
M. Sturm, D.P.M., stated that the veteran "has a severe left 
foot . . . disability.  He also stated that "these 
conditions [referring to left ankle and right lower extremity 
problems as well] are secondary to his left knee injury, and 
were caused by severe stress on the left ankle and foot . . . 
because of his left knee disability."  A May 2005 VA 
examination report stated that the veteran's left foot 
disorders were not related to his left knee disability.  
Finally, a July 2005 medical opinion by B. S. Frenchman, 
D.P.M., stated that the veteran's severe left foot disability 
was secondary to his left knee injury and was caused by 
severe stress to the left foot.

The Board finds that this additional evidence, considered 
together with the evidence previously assembled, is 
sufficient to warrant reopening of the veteran's left foot 
claim.  The additional evidence is "new" in that it was not 
previously before the RO when that Board last adjudicated the 
veteran's claim in July 1980.  The "new" evidence is also 
"material," inasmuch as it includes several private medical 
opinions which tend to show a positive relationship between 
his left foot arthritis and his service-connected left knee 
disorder as well as VA medical opinions which tend to show a 
negative relationship between his left foot arthritis and his 
service-connected left knee disorder.  New and material 
evidence having been submitted, the veteran is entitled to 
have his claim considered de novo.

Service connection claims

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).  Service connection 
may also be granted for any injury or disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred 
in service.  38 C.F.R. § 3.303(d) (2005).  As an initial 
matter, it is noted that the evidence does not show, nor does 
the veteran contend that any of the disabilities for which he 
is currently seeking service connection began in service.  
Accordingly, service connection on a direct basis is not 
warranted for these claims.

A disability is service connected if it is proximately due to 
or the result of a service connected disease or injury.  
38 C.F.R. § 3.310(a) (2005).  Secondary service connection 
may also be established when there is aggravation of a 
veteran's non-service connected condition that is proximately 
due to or the result of a service-connected condition.  Allen 
v. Brown, 7 Vet. App. 439, 448 (1995).  The veteran asserts 
that his left foot melanoma residuals, his left foot 
osteomyelitis residuals, and problems related to his left 
hip, left ankle, right foot, left foot, right knee, right 
ankle, and right hip are all a result of his service-
connected left knee disorder. 

The Board notes that a veteran's claim that any current 
problems, like left foot melanoma residuals, left foot 
osteomyelitis residuals, and problems related to his left 
hip, left ankle, right foot, left foot, right knee, right 
ankle, and right hip, are related to a service-connected 
disability does not constitute competent medical evidence.  
As a layperson, lacking in medical training and expertise, 
the veteran is not competent to address issues which require 
expert medical opinions, to include medical diagnoses or 
opinions as to medical etiology.  See generally Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492, 494- 95 (1992).

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the appellant prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  

A.  Left foot disorder 

The positive evidence, detailed above, includes the opinions 
of Drs. Blankfield, Sturm, and Frenchman.  These opinions all 
stated that the veteran's service-connected left knee 
disability was causing stress and/or an abnormal gait pattern 
which was the cause of the veteran's left foot disability, 
diagnosed as arthritis.  Notably, the private examiners all 
provided rationales for their opinions.  The negative 
evidence, also explained in further detail above, includes 
February 2001, March 2001, and May 2005 VA examination 
reports which stated that there was no relationship between 
the veteran's left knee and left foot disorders.  
Significantly, while the VA examiners had the opportunity to 
review all the evidence of record at the time of their 
opinions, they did not provide explanations for their 
conclusions.

The Board finds that the evidence is at least in equipoise on 
the question of whether the veteran's service-connected left 
knee disorder caused or worsened his left foot arthritis.  
His treating physicians have repeatedly asserted that the 
service-connected left knee disability played a significant 
role in the severity of his left foot disorder; however, the 
VA physicians who reviewed the files found no significant 
relationship between the veteran's service-connected left 
knee disorder and the arthritis of the left foot.  Applying 
the benefit of the doubt rule, the Board concludes that the 
veteran's service-connected left knee disorder caused or 
worsened his arthritis of the left foot.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-55 (1990).  Accordingly, 
service connection is warranted for arthritis of the left 
foot.

B.  Right knee disorder

The positive evidence includes a May 1985 medical opinion by 
R. Bassin, M.D., who stated that "[i]t is my opinion based 
on a reasonable degree of medical certainty that the severe 
difficulties in locomotion and the severe pain the patient is 
having are related to the previous service-connected injury 
in 1944.  The difficulties with the right patella [knee] are 
due to the patient favoring this leg."  Also, Dr. 
Blankfield's 1993 opinion indicated that the veteran's 
bilateral leg problems were worsened by the abnormal gait 
caused by the service-connected left knee disability.  

The veteran has a current right knee disorder.  A February 
2001 VA X-ray report noted advanced degenerative changes in 
the right knee as well as the left.  In addition, October 
2003 records from J. A. Press, M.D., including an office 
visit and a note on a prescription pad, stated that the 
veteran's severe osteoarthritis of the right knee was "due 
in part to overcompensation from degeneration of [left] knee 
[and] foot".

The negative evidence includes February and March 2001 VA 
examination reports which provided opinions that arthritis in 
the right knee was not caused by the service-connected left 
knee condition and a May 2005 VA examination report stated 
that the veteran's right knee disorder was not related to his 
left knee disability.  The May 2005 examiner noted that a 
review of the file revealed that the veteran fell on his 
right knee after slipping on ice in 1977.  Medical records 
from the 1970s show that the veteran injured his right knee 
in a motor vehicle accident in January 1976 and that the 
right knee swelled when he slipped and fell on the ice in 
February 1977.

The Board finds that the evidence is at least in equipoise on 
the question of whether the veteran's service-connected left 
knee disorder caused or worsened his right knee arthritis.  
His treating physicians have repeatedly asserted that the 
service-connected left knee disability played a significant 
role in the severity of his right knee disorder; however, the 
VA physicians who reviewed the files found no significant 
relationship between the veteran's service-connected left 
knee disorder and the arthritis of the right knee.  Applying 
the benefit of the doubt rule, the Board concludes that the 
veteran's service-connected left knee disorder caused or 
worsened his arthritis of the right knee.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-55 (1990).  Accordingly, 
service connection is warranted for arthritis of the right 
knee.



C.  Right foot disorder

The veteran's right foot disability has been diagnosed as 
arthritis on VA X-rays in February 2001 and as Charcot's foot 
by numerous private physicians.  

The positive evidence includes the opinion of Dr. Blankfield 
that the veteran's service-connected left knee disability was 
causing an abnormal gait pattern which was the cause of the 
veteran's right foot disability.  Dr. Sturm stated in October 
2003 that the "Charcot foot changes exacerbated by left knee 
condition."  Dr. Sturm's November 2004 opinion again stated 
that the veteran's severe right foot disability was caused by 
severe stresses on the foot due to the service-connected left 
knee disability.  In addition, an October 2003 opinion 
provided by a physician with the Palm Beach Diabetes and 
Endocrine Specialists stated that the veteran "has profound 
Charcot change to [right] foot [secondary] to sustaining 
[left] knee injury which altered walking dynamics."  Dr. 
Frenchman also found the Charcot deformity in the right foot 
was due to the service-connected left knee disability.  

The negative evidence includes the February 2001, March 2001, 
and May 2005 VA examination reports which stated that there 
was no relationship between the veteran's left knee and right 
foot arthritis.  

The Board finds that the evidence is at least in equipoise on 
the question of whether the veteran's service-connected left 
knee disorder caused or worsened his right foot arthritis and 
Charcot change.  His treating physicians have repeatedly 
asserted that the service-connected left knee disability 
played a significant role in the severity of his right foot 
disorder; however, the VA physicians who reviewed the files 
found no significant relationship between the veteran's 
service-connected left knee disorder and the arthritis of the 
right foot.  Applying the benefit of the doubt rule, the 
Board concludes that the veteran's service-connected left 
knee disorder caused or worsened his arthritis of the right 
foot.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-55 
(1990).  Accordingly, service connection is warranted for 
arthritis and Charcot change of the right foot.

D.  Right ankle disorder

The positive evidence includes the opinions of Drs. 
Blankfield, Sturm, and Frenchman.  These opinions all stated 
that the veteran's service-connected left knee disability was 
causing stress and/or an abnormal gait pattern which was the 
cause of the veteran's right ankle disability, variously 
diagnosed as arthritis and Charcot change.  The negative 
evidence includes February 2001, March 2001, and May 2005 VA 
examination reports which stated that there was no 
relationship between the veteran's left knee and right ankle 
disorders.

The Board finds that the evidence is at least in equipoise on 
the question of whether the veteran's service-connected left 
knee disorder caused or worsened his right ankle arthritis 
and Charcot change.  His treating physicians have repeatedly 
asserted that the service-connected left knee disability 
played a significant role in the severity of his right ankle 
disorder; however, the VA physicians who reviewed the files 
found no significant relationship between the veteran's 
service-connected left knee disorder and the arthritis of the 
right ankle.  Applying the benefit of the doubt rule, the 
Board concludes that the veteran's service-connected left 
knee disorder caused or worsened his arthritis of the right 
ankle.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-55 
(1990).  Accordingly, service connection is warranted for 
arthritis and Charcot change of the right ankle.

E.  Left ankle disorder

The positive evidence includes the opinions of Drs. 
Blankfield, Sturm, and Frenchman.  These opinions all stated 
that the veteran's service-connected left knee disability was 
causing stress and/or an abnormal gait pattern which was the 
cause of the veteran's left ankle disability, diagnosed as 
arthritis by VA X-rays in February 2001.  The negative 
evidence includes February 2001, March 2001, and May 2005 VA 
examination reports which stated that there was no 
relationship between the veteran's left knee and left ankle 
disorders.

The Board finds that the evidence is at least in equipoise on 
the question of whether the veteran's service-connected left 
knee disorder caused or worsened his left ankle arthritis.  
His treating physicians have repeatedly asserted that the 
service-connected left knee disability played a significant 
role in the severity of his left ankle disorder; however, the 
VA physicians who reviewed the files found no significant 
relationship between the veteran's service-connected left 
knee disorder and the arthritis of the left ankle.  Applying 
the benefit of the doubt rule, the Board concludes that the 
veteran's service-connected left knee disorder caused or 
worsened his arthritis of the right ankle.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-55 (1990).  Accordingly, 
service connection is warranted for arthritis of the left 
ankle.

F.  Right hip disorder 

The Board has evaluated the evidence of record and must 
conclude that the preponderance of the evidence is against a 
finding that the veteran has a right hip disorder which is 
related to his service-connected left knee disorder.  The 
medical evidence of record fails to establish that a right 
hip disorder was incurred during his active service.  The 
service medical records are silent with regard to complaints, 
treatment, or diagnosis referable to right hip pain.  The 
veteran has not contended that he sustained any trauma to the 
right hip in service.

VA X-rays taken in February 2001 show that the veteran has 
arthritis of the right hip.  The May 2005 VA examiner opined 
that the veteran's degenerative joint disease of the right 
hip was unrelated to his service-connected left knee 
disorder.  This is negative evidence and weighs against the 
veteran's claim.  

Accordingly, in light of the absence of any competent 
evidence suggestive of a link between a right hip disorder 
and service or a service-connected disability, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim for service connection for a right hip 
disorder.

G.  Post-operative left foot melanoma residuals and left 
groin and thigh lymph node excision residuals

The Board has evaluated the evidence of record and must 
conclude that the preponderance of the evidence is against a 
finding that the veteran's post-operative left foot melanoma 
residuals and left groin and thigh lymph node excision 
residuals are related to service or his service-connected 
left knee disorder.  The veteran testified during his 
personal hearing that he believed that all the walking and 
physical exercise in service caused the melanoma and that he 
was told by the surgeon who removed the melanoma that it was 
caused by stress to the foot.  The medical evidence of record 
fails to establish that melanoma was incurred during his 
active service.  The service medical records are silent with 
regard to complaints, treatment, or diagnosis referable to 
melanoma.  

Medical records show that the veteran had malignant melanoma 
that was resected in 1986 and 1988.  During a February 2001 
VA examination, it was reported that the veteran stated that 
he was told by a physician that his melanoma on the left foot 
developed as a result of exposure to X-rays.  The February 
2001 VA examiner stated that the service-connected "patella 
fracture is not a causative agent for . . . melanoma."  The 
physician also stated that he had "not been able to find, in 
the literature, where X-rays caus [sic] melanoma."  The May 
2005 VA examiner opined that the veteran's residuals of 
melanoma were unrelated to his service-connected left knee 
disorder.  The February 2001 and May 2005 medical opinions 
are negative evidence and weigh against the veteran's claim.  

Accordingly, in light of the absence of any competent 
evidence suggestive of a link between a post-operative left 
foot melanoma residuals and left groin and thigh lymph node 
excision residuals and service or a service-connected 
disability, the Board finds that the preponderance of the 
evidence is against the veteran's claims for service 
connection for post-operative left foot melanoma residuals 
and left groin and thigh lymph node excision residuals.

H.  Entitlement to service connection for left foot 
osteomyelitis

The Board has evaluated the evidence of record and must 
conclude that the preponderance of the evidence is against a 
finding that the veteran has left foot osteomyelitis which is 
related to service or his service-connected left knee 
disorder.  The medical evidence of record fails to establish 
that left foot osteomyelitis was incurred during his active 
service.  The service medical records are silent with regard 
to complaints, treatment, or diagnosis referable to left foot 
osteomyelitis.  

A February 1999 private operative report noted that the 
veteran had osteomyelitis of the left foot that was 
surgically irrigated and debrided.  A March 2001 VA 
examination report stated, "[i]n my opinion his left knee 
injury did not cause the osteomyelitis of the left foot.  The 
patient is diabetic and it was due to pressure sore."  The 
May 2005 VA examiner opined that the veteran's diabetic 
ulcers and pressure sores, and not his service-connected left 
knee disability, caused his osteomyelitis.  The opinions of 
the VA examiners are reinforced by the private medical 
opinions of record.  A December 2003 medical record of A. F. 
Shader, M.D., noted a painful ulcer plantar feet secondary to 
diabetes mellitus and noted a history of osteomyelitis 
secondary to plantar flexed metatarsals.  These VA and 
private medical opinions are negative evidence and weigh 
against the veteran's claim.  

Accordingly, in light of the absence of any competent 
evidence suggestive of a link between left foot osteomyelitis 
and service or a service-connected disability, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim for service connection for left foot 
osteomyelitis.

VCAA

With regard to the claims to reopen, the veteran has been 
prejudiced by any failure on the part of VA to fulfill the 
statutory and regulatory duty to notify and duty to assist, 
to the extent the duty to assist applies to claims to reopen.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2001).  With regard to the left foot claim, as the Board is 
providing a full grant of the benefit sought in this case, 
any failure to comply with the Veterans Claims Assistance Act 
of 2000 (VCAA) would not be prejudicial to the appellant.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92.  With regard to the right hip claim, the 
Board is providing a full grant of the benefit sought with 
regard to reopening in this case, so any failure to comply 
with the VCAA with regard to the reopening of the claim would 
not be prejudicial to the appellant.

Turning to the claims for service connection, with regard to 
the left foot, right foot, left ankle, right ankle, and right 
knee claims, as the Board is providing a full grant of the 
benefits sought in this case, any failure to comply with the 
Veterans Claims Assistance Act of 2000 (VCAA) would not be 
prejudicial to the appellant.  With regard to the claims for 
service connection for a right hip disorder, post-operative 
left foot melanoma residuals, left foot osteomyelitis, and 
left groin and thigh lymph node excision residuals as well as 
the initial evaluation and increased rating claims, the Board 
finds that the veteran was provided proper VCAA notice with 
respect to this case.  

The United States Court of Appeals for Veterans Claims 
(Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that a VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant (veteran) about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  

The veteran was provided with several VCAA letters, including 
a letter dated in April 2001, prior to the initial 
adjudication of the claims on appeal, with the exception of 
the increased rating claim.  With regard to the increased 
rating claim, the unfavorable AOJ decision that is the basis 
of this appeal was already decided and appealed prior to VCAA 
enactment.  However, the Court acknowledged in Pelegrini that 
where the § 5103(a) notice was not mandated at the time of 
the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the appellant has the right 
to content complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.  

The veteran received additional VCAA letters dated in May 
2001, September 2002, May 2003, and December 2004.  He was 
also contacted via phone in September 2002 and was further 
provided VCAA notice during his September 2003 hearing.  By 
these various methods, the veteran was provided content-
complying notice.  

With respect to VA's duty to assist, VA has developed service 
medical records, VA treatment records, and numerous VA 
examinations with medical opinions.  The veteran has provided 
written statements and private medical records.  The veteran 
has not identified any additional pertinent evidence, and he 
reported in March 2005 that he had no further evidence to 
submit.  The Board is not aware of a basis for speculating 
that relevant evidence exists that VA has not obtained or 
attempted to obtain.  Thus, as sufficient data exists to 
address the merits of the claims, the Board concludes that 
the VA has adequately fulfilled its statutory duty to assist 
the veteran in the development of the claims.  


ORDER

The claim for entitlement to an increased rating for 
residuals of a left knee injury, status post arthroscopic 
surgery with meniscal calcification by X-ray and pseudogout, 
is denied, and the claim for entitlement to a disability 
evaluation in excess of 10 percent for left knee 
osteoarthritis is also denied.

The veteran's applications to reopen his claims of 
entitlement to service connection for a right hip disorder 
and left foot disorder are granted.  

The claims for service connection for arthritis of the left 
foot, arthritis of the right knee, arthritis of the right 
foot and Charcot foot, arthritis of the right ankle and 
Charcot ankle, and arthritis of the left ankle are granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.

The claims for service connection for a right hip disorder, 
post-operative left foot melanoma residuals, left foot 
osteomyelitis, and left groin and thigh lymph node excision 
residuals are denied.


REMAND

In light of the grant of service connection for arthritis of 
the left foot, arthritis of the right knee, arthritis of the 
right foot and Charcot foot, arthritis of the right ankle and 
Charcot ankle, and arthritis of the left ankle, the RO will 
be assigning disability evaluations for those disorders.  The 
veteran's claim of entitlement to TDIU is inextricably 
intertwined with the underlying disability evaluations for 
the service-connected disabilities. 

The veteran's representative, in July 2005 correspondence, 
requested that the TDIU claim be considered on an 
extraschedular basis.  See 38 C.F.R. § 4.16(b) (2005). 

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

After the RO assigns disability 
evaluations for the veteran's service-
connected arthritis of the left foot, 
arthritis of the right knee, arthritis of 
the right foot and Charcot foot, 
arthritis of the right ankle and Charcot 
ankle, and arthritis of the left ankle, 
the RO should readjudicate the veteran's 
claim of entitlement to TDIU, to include 
consideration of the claim on an 
extraschedular basis.  If the benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto. 

Thereafter, the case should be returned to the Board, if in 
order. The Board intimates no opinion as to the ultimate 
outcome of this case. The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


